Case 2:21-cr-20228-LJM-APP ECF No. 18, PageID.117 Filed 09/03/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


UNITED STATES OF AMERICA,                       Case No. 2:21 CR20228-001

                Plaintiff,                      Hon. Laurie J. Michelson

v.

DEANNA BARASH,

                Defendant.

 Steven P. Cares (P68503)                     David A. Nacht (P47034)
 Assistant U.S. Attorney                      NachtLaw, P.C.
 Attorney for Plaintiff                       Attorney for Defendant Deanna Barash
 211 W. Fort Street, Suite 2001               101 North Main Street
 Detroit, MI 48226                            Suite 555
 313-226-9139                                 Ann Arbor, MI 48104
 steven.cares@usdoj.gov                       (734) 663-7550
                                              dnacht@nachtlaw.com

                             UNOPPOSED MOTION TO SEAL

          Defendant, Deanna Barash, by and through her Counsel, hereby respectfully

requests that this Court enter an order sealing Defendant’s Sentencing Memorandum

and Motion for Downward Departure [ECF No. 16] and in support of her motion

states:

          1.    On September 2, 2021, Defendant filed ECF No.16, a Sentencing

Memorandum and Motion for Downward Departure.




                                          1
Case 2:21-cr-20228-LJM-APP ECF No. 18, PageID.118 Filed 09/03/21 Page 2 of 3




      2.     The filing related to Defendant’s Sentencing Memorandum and Motion

for Downward Departure includes detailed information about her medical records

and personal information.

      3.     In addition, there are non-party or third-party privacy interests that will

be affected if the documents are publicly disclosed on the court record, specifically

that of her ex-husband and children.

      4.     There are no objections by either party to the sealing of any of the

documents.

      5.     The proposed sealed material has not been designated as confidential

under a protective order.

      Accordingly, Defendant requests that this Court enter an order sealing ECF

No. 16.

                                               Respectfully submitted,

                                               /s/ David A. Nacht__________
                                               David A. Nacht (P47034)
                                               NachtLaw, P.C.
                                               Attorney for Defendant Deanna Barash
                                               101 North Main Street
                                               Suite 555
                                               Ann Arbor, MI 48104
                                               (734) 663-7550
                                               dnacht@nachtlaw.com

Dated: September 3, 2021




                                           2
Case 2:21-cr-20228-LJM-APP ECF No. 18, PageID.119 Filed 09/03/21 Page 3 of 3




                          CERTIFICATE OF SERVICE

      I hereby certify that on September 3, 2021 I electronically filed the foregoing
pleading with the Clerk of the Court using the ECF system which will send
notification of such filing to all counsel of record.


                                               /s/ David A. Nacht _______
                                               David A. Nacht
                                               Attorney for Defendant
                                               Nacht Law P.C.
                                               101 N. Main St.
                                               Suite 555
                                               Ann Arbor, MI 48104




                                           3
